UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): January 28, 2009 Internap Network Services Corporation (Exact Name of Registrant as Specified inCharter) Delaware 000-27265 91-2145721 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification Number) 250 Williams Street, Atlanta, Georgia 30303 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (404) 302-9700 Not applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On January29, 2009, Internap Network Services Corporation (the “Company”) announced the resignation of James P. DeBlasio from his positions as President and Chief Executive Officer effective as of March 16, 2009 (the “Separation Date”).Mr. DeBlasio also has resigned as a director of the Company effective March 15, Pursuant to the terms of a separation agreement between the Company and Mr. DeBlasio, Mr. DeBlasio will receive (1) a cash payment of $927,200, (2) full vesting of all equity awards previously granted to him as of the Separation Date and (3) if he so elects, continued health, dental and vision insurance coverage under the Company’s group health plan for 18 months from the Separation Date at the Company’s cost.Mr. DeBlasio shall have 12 months following the Separation Date in which to exercise any stock options held by him that were vested as of the Separation Date.Mr. DeBlasio has agreed to provide consulting services to the Company following the Separation Date as needed to assist in the transition and other matters and will be compensated at a rate of $250 per hour for his time.The Separation Agreement also provides, among other things, that Mr. DeBlasio will have certain non-disclosure and non-solicitation obligations. On January29, 2009, the Company announced the appointment of Eric Cooney as President and Chief Executive Officer and as a director of the Company, effective March 16, Mr. Cooney, 42, joined the digital video business of NDS, Inc (a news corporation company) in April 1997, which was acquired by TANDBERG Television, in October 1999. Mr. Cooney held a number of positions including Vice President/General Manager Americas and Chief Operating Officer, before assuming his role as President and Chief Executive Officer of TANDBERG Television in June 2003. TANDBERG Television was acquired by the Ericsson Group in early 2007. Prior to his career in the digital video industry, Mr. Cooney spent several years working in systems engineering and sales in the computer process control industry and also spent five years as a U.S. Naval officer. Mr.
